UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4416



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CRAIG CRISSMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-02-336)


Submitted: April 29, 2004                      Decided:   May 4, 2004


Before LUTTIG, WILLIAMS, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


M. Gregory McCollum, P.A., Myrtle Beach, South Carolina; Debra
Yvonne Chapman, DEBRA CHAPMAN PA, Columbia, South Carolina, for
Appellant.   James Strom Thurmond, Jr., United States Attorney,
Columbia, South Carolina; Arthur Bradley Parham, OFFICE OF THE
UNITED STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Craig Crissman pled guilty to armed robbery, 18 U.S.C.

§§ 2113(a), (d), 2 (2000), and using and carrying a firearm during

a crime of violence in violation of 18 U.S.C. §§ 924(c), 2 (2000).*

Crissman was       sentenced   to   a    term   of   101   months    imprisonment

consisting of forty months for the bank robbery and sixty-one

months for the § 924(c) count.           Counsel has filed a brief pursuant

to   Anders   v.    California,     386    U.S.      738   (1967),    raising   as

potentially meritorious issues the extent of the district court’s

downward departure for substantial assistance and the court’s

decision to impose sentence at the high end of the resulting

guideline range, but asserting that in her view there are no

meritorious issues for appeal.            Crissman has been informed of his

right to file a pro se supplemental brief, but has not filed a

brief.   We affirm the conviction and sentence.

           We find no merit in the issues raised in the Anders

brief.   We lack jurisdiction to review a defendant’s appeal of the

extent of a downward departure unless the departure decision

resulted in a sentence imposed in violation of law or resulted from

an incorrect application of the sentencing guidelines.                     United

States v. Hill, 70 F.3d 321, 324-25 (4th Cir. 1995).                 Moreover, the

district court’s decision to impose sentence at a particular point


     *
      The parties consented to entry of the plea before a
magistrate judge. United States v. Osborne, 345 F.3d 281, 285 (4th
Cir. 2003).

                                        - 2 -
within a correctly calculated guideline range is generally not

reviewable. United States v. Pitts, 176 F.3d 239, 248-49 (4th Cir.

1999).

          Pursuant to Anders, this court has reviewed the record

for reversible error and found none.       We therefore affirm the

conviction and sentence.   This court requires that counsel inform

her client, in writing, of his right to petition the Supreme Court

of the United States for further review.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 3 -